DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 10 the claim recites “closed” and it should read as close.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the predetermination" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shpunt et al US 2015/0377696.
Regarding claim 1.
Shpunt et al illustrates in figure 7 a laser module, comprising:
a loading board (silicon bench 102);
an edge emitting laser (laser 104, paragraph [0070]) component arranged on the loading board (102), and the edge emitting laser (104) component emits a first laser beam (paragraph [0070]);
a reflecting component (124, paragraph [0076]) arranged in front of the edge emitting laser (104) component on the loading board (102) for the first laser beam to be reflected vertically (fig. 7), and the edge emitting laser (104) component and the reflecting component (124) become a laser emitting module (fig. 7); and a laser receiving module (photodiode 114) arranged closed to the edge emitting laser (104) component on the loading board (102) to receive the first laser beam reflected from above (paragraph [0072]).
Regarding claim 6.

Regarding claim 7.
Shpunt et al illustrates in figure 7 the edge emitting laser (104) component having a connecting surface (bottom surface of laser connected to top surface of substrate) and the substrate (122) having a top surface (inherent substrate has top and bottom surfaces), and the connecting surface is connected to the top surface (fig. 7, show laser in contact/connected to the substrate).
Allowable Subject Matter
Claims 2-4, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-4.
None of the cited prior arts alone or in combination discloses the claimed case body for covering the loading board and having a first opening hole and a second opening hole, and the first opening hole is located corresponding to the position of the reflecting component, and the second opening hole is located corresponding to the position of the laser receiving module, as recited in claim 2.
Claims 3 and 4 depend from claim 2.
Claim 5 rejected under 35 USC 112(b) above depends from claim 2.
Regarding claims 8-10.

of the edge emitting laser component and the top surface of the substrate, and
the photodiode chip coupled with the edge emitting laser component and the substrate; an automatic power control IC having a first surface arranged on the substrate for the first surface to share a common plane surface with the connecting surface the edge emitting laser component, the top surface of the substrate, and the detection surface of the photodiode chip for the automatic power control IC to be coupled with the edge emitting laser component, the substrate, and the photodiode chip, as recited in claim 8.
	Claims 9 and 10 depend from claim 8.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828